UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                            No. 00-40870
                          Summary Calendar


                     FEDERICO ROMERO-CORTINAS,

                                             Petitioner-Appellant,

                               versus

                     UNITED STATES OF AMERICA,

                                                 Respondent-Appellee.



            Appeal from the United States District Court
                 for the Southern District of Texas
                            (B-99-CV-200)

                            May 18, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Federico Romero-Cortinas, an alien ordered to be removed from

the United States by the Immigration and Naturalization Service,

appeals the dismissal of his petition for a writ of error coram

nobis and 28 U.S.C. § 2241 writ of habeas corpus.       The district

court concluded:   coram nobis relief was no longer available; and

§ 2241 jurisdiction was eliminated under the permanent rules of the

Illegal Immigration Reform and Immigrant Responsibility Act of 1996

(IIRIRA).

     Romero presents constitutional challenges to the proceedings

conducted by the immigration judge and the Board of Immigration

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Appeals,    maintaining        the     proceedings         lacked    impartiality        and

constituted      an     inadequate          forum    for     consideration         of    his

constitutional claims.              Romero also asserts that IIRIRA violates

the Constitution, primarily its prohibition against ex post facto

laws, by:    (1) mandating removal of aliens who have been convicted

of aggravated felonies, even though those felonies were committed

prior to its enactment; and (2) denying him eligibility for a

waiver hearing at which time his right to family life could have

been considered.        Romero buttresses these arguments by pointing to

purported violations of treaties, customary international law, and

jus cogens.      Despite these contentions, he makes no assertion or

showing     that      his     claims        fall    within     the       scope    of     the

constitutionally protected writ of habeas corpus, which is more

narrow than the writ made available in § 2241.                       See Max-George v.

Reno, 205 F.3d 194, 201-03 (5th Cir. 2000) (under 28 U.S.C. §

1252(a)(2)(C),        all     habeas      petitions     by     aliens     removable       as

aggravated felons are to be dismissed for lack of jurisdiction

unless unlikely showing made that claims fall within protection of

constitutional writ), petition for cert. filed, (U.S. 23 Aug.

2000)(No.      00-6280).           Neither    of    Romero’s       concerns      regarding

IIRIRA’s    retroactive            effect    fall     within       the   scope     of    the

constitutional writ.           See Finlay v. INS, 210 F.3d 556, 557-58 (5th

Cir.   2000)    (claim       that    ex     post    facto    law    denied    petitioner

discretionary         relief       from     removal     fell       outside       scope    of

constitutional writ because “Congress can attach new immigration

consequences       to       past     criminal       activity”).           Additionally,


                                              2
international law does not control when, as here, there is a

“controlling executive or legislative act or judicial decision”.

See Gisbert v. U.S. Atty. Gen., 988 F.2d 1437, 1447, amended by,

997 F.2d 1122 (5th Cir. 1993).   By failing to make a showing that

his claim falls under the protection of the constitutional writ,

Romero has not demonstrated that the district court erred in

dismissing his habeas petition for lack of jurisdiction.   See Max-

George, 205 F.3d at 202-03.

     Romero also contends that the district court erred in refusing

to consider his request for a writ of error coram nobis and in

stating that Federal Rule of Civil Procedure 60(b) had abolished

such relief.   Because such a writ is unavailable in federal court

to attack a state criminal judgment, he has not shown that the

district court erred in refusing to consider the requested relief.

See Sinclair v. Louisiana, 679 F.2d 513, 514 (5th Cir. 1982);

Cavett v. Ellis, 578 F.2d 567, 569 n.4 (5th Cir. 1978).

     Romero also maintains that the district court erred in not

transferring his case to this court pursuant to 28 U.S.C. § 1631.

Under 28 U.S.C. § 1631, a case may be transferred to another court

only if it could have been brought in that court when filed.

Because Romero filed his petition in the district court more than

30 days after his removal order became final, the district court

could not have transferred the petition to this court as a petition

for review.    See Finlay, 210 F.3d at 557; 8 U.S.C. § 1252(b)(1).


                                                        AFFIRMED



                                  3